DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 4 objected to because of typo: “,” is missed in “returns of the” in line 2.  Appropriate correction is required.

Claim 11 objected to because of typo: “vertically” in line 7. It appears that it should be “horizontally”. Otherwise the limitation “vertically” in the “second divider/combiner” would provide a vertically polarized signal to the second RF input instead of horizontally polarized signal, which is stated in the claim 10. For examination, the limitation is considered as “horizontally”. Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryu et al. (Korean Patent No. 20160072358, hereafter Ryu).
Regarding claim 1, Ryu discloses that a radar antenna (page 1 line 6, radar; page 2 line 2, antenna) for a flight vehicle (page 3 line 8) configured to follow a flight path (page 3 line 8, mounted on satellite; a radar antenna installed on a flight vehicle will follow a flight path.), comprising: 
a radio frequency (RF) reflector [page 2 lines 2(RF), 10(reflector)]; and 
separated first arrays of first RF feed elements (page 3 line 5 from bottom, N*N feed horns, separate; page 2 line 19, arrays ) to form, with the reflector, respective first fixed radar beams that are directed at the Earth (Fig.7; page 2 line 8, fan chamber beam, earth) and positionally offset with respect to each other (The N*N horns are arranged side-by-side, which are positionally offset.), such that when the radar antenna follows the flight path, the respective first fixed radar beams trace respective first subswaths on the Earth that are separated from each other by respective subswath gaps (Fig.9).

Regarding claim 9, which depends on claim 1, Ryu discloses that in the radar antenna, 
the first RF feed elements each includes a feed horn, a dipole radiator, or a patch radiator (page 2 line 9, horn).

Regarding claim 14, which depends on claim 1, Ryu discloses that in the radar antenna,
the first RF feed elements of each first array form a respective group of first RF feed elements that is positionally offset from other respective groups of the first RF feed elements, and is positioned with respect to the reflector (page 4 line 4, array structure; page 3 line 5 from bottom, N*N, grouped. The N*N horns are arranged side-by-side, which are positionally offset; Fig.4, position with reflector) such that the first RF feed elements of the respective group feed RF energy to and receive RF energy 

Regarding claim 15, which depends on claim 1, Ryu discloses that in the radar antenna,
each of the first RF feed elements of the first arrays includes a respective feed horn, and the feed horns of the first arrays are arranged as a matrix of the feed horns having M rows and N columns, where M represents a total number of the first arrays, and N represents a total number of the feed horns in each of the first arrays (page 3 line 5 from bottom, N*N feed horns.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu, as applied to claim 1 above, further in view of Lalezari et al. (U.S. Patent No. 6043779, hereafter Lalezari).
	 
Regarding claim 2, which depends on claim 1, Ryu discloses that the radar antenna further comprising: 
separated second arrays of second RF feed elements (page 3 line 5 from bottom, N*N feed horns, separate; page 2 line 19, arrays ) to form, with the reflector, respective second fixed radar beams 
However, Ryu does not disclose an antenna feed option to provide subswath radar scan image with subswath gaps. In the same field of endeavor, antenna apparatus with feed elements used to form multiple beams, Lalezari discloses that 
such that when the radar antenna follows the flight path, the respective second fixed radar beams trace respective second subswaths on the Earth that are separated from each other so as to coincide with, and fill-in, the subswath gaps (col.2 lines 24-25; A person of ordinary skill has good reason within his or her technical grasp to obtain a subswath with gaps by activating one part of an N*N radiation array that is designed for collecting a swath of earth view imaging and obtain another subswath with gaps, which fill-in the subswath gaps in the previously activated subswath image, by activating the other part of the N*N radiation array.  It is likely the claimed method not of innovation but of ordinary skill.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ryu to incorporate the teachings of Lalezari to active part of the feed horn arrays. Doing so would use proper options in operating beam forming to constitute transmitted signals for obtaining useful information, as recognized by Lalezari (col.2 lines 6-9).

Regarding claim 3, which depends on claims 1-2, Ryu discloses that in the radar antenna, 
the first arrays are configured to transmit, and receive returns of, respective first radar pulses in respective first frequency channels by respective ones of the first fixed radar beams (page 2 lines 2-4, antenna unit, transmit/receive, multi-band, chirped pulse); and 


Regarding claim 4, which depends on claims 1-3, Ryu discloses that in the radar antenna, 
the first arrays are configured to transmit, and receive returns of the respective first radar pulses at a first pulse repetition frequency (PRF) (page 3 lines 11-12 from bottom, switching beams with time difference); and 
the second arrays are configured to transmit, and receive returns of, the respective second radar pulses at a second pulse repetition frequency (PRF) (page 3 lines 11-12 from bottom, switching beams with time difference).

Regarding claim 7, which depends on claims 1-3, Ryu discloses that in the radar antenna, 
the first frequency channels are the same as the second frequency channels (page 2 line 4, multiband. The selective activation for feed horn array is at antenna stage. The frequency channels remain the same for any selections.).

Regarding claim 8, which depends on claims 1-2, Ryu does not disclose an antenna feed option to provide subswath radar scan image. In the same field of endeavor, antenna apparatus with feed elements used to form multiple beams, Lalezari discloses that in the radar antenna, 
during a first time period, the first arrays are configured to form, with the reflector, the respective first fixed radar beams that trace the respective first subswaths; and during a second time period that does not overlap with the first time period, the second arrays are configured to form, with the reflector, the respective second fixed radar beams to trace the respective second subswaths, such 


Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Lalezari. 
Regarding claim 16, Ryu discloses that a synthetic aperture radar (SAR) for a flight vehicle (page 1 line 11) configured to follow a flight path (page 3 line 8, mounted on satellite; a radar antenna installed on a flight vehicle will follow a flight path.), comprising: 
a signal processing assembly to generate first radar pulses and second radar pulses (page 2 lines 2-3, transmission and reception module; lines 9-10, beam with time difference is pulses); and 
an antenna (page 2 line 2) coupled to the signal processing assembly (page 2 lines 2-3, transmission / reception module), the antenna including: 
a radio frequency (RF) reflector [page 2 lines 2(RF), 10(reflector)]; and  27ATTORNEY DOCKET NO. 2813.0002C (GCSD-3051 (H9408)) 
separated first arrays of RF feed elements (page 3 line 5 from bottom, N*N feed horns, separate; page 2 line 19, arrays) to form, with the reflector, respective first fixed radar beams that are directed at the Earth (Fig.7; page 2 line 8, fan chamber beam, earth) and positionally offset with respect to each other (The N*N horns are arranged side-by-side, which are positionally offset.), 

However, Ryu does not disclose an antenna feed option to provide subswath radar scan image with subswath gaps. In the same field of endeavor, antenna apparatus with feed elements used to form multiple beams, Lalezari discloses that 
such that when the SAR follows the flight path, the respective first fixed radar beams trace respective first subswaths on the Earth that are separated from each other by respective subswath gaps (col.2 lines 24-25; A person of ordinary skill has good reason within his or her technical grasp to obtain a subswath with gaps by activating part of an N*N radiation array that is designed for collecting a swath of earth view imaging.  It is likely the claimed method not of innovation but of ordinary skill.); and 
such that when the SAR follows the flight path, the respective second fixed radar beams trace respective second subswaths on the Earth that are separated from each other so as to coincide with, and fill-in, the subswath gaps (col.2 lines 24-25. A person of ordinary skill has good reason within his or her technical grasp to obtain a subswath with gaps by activating one part of an N*N radiation array that is designed for collecting a swath of earth view imaging and obtain another subswath with gaps, which fill-in the subswath gaps in the previously activated subswath image, by activating the other part of the N*N radiation array.  It is likely the claimed method not of innovation but of ordinary skill.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ryu to incorporate the teachings of Lalezari to 

Regarding claim 17, which depends on claim 16, Ryu discloses that in the SAR,
the first arrays are configured to transmit, and receive returns of, the first radar pulses in respective first frequency channels by respective ones of the first fixed radar beams (page 2 lines 2-4, antenna unit, transmit/receive, multi-band, chirped pulse); and 
the second arrays are configured to transmit, and receive returns of, respective second radar pulses in respective second frequency channels by respective ones of the second fixed radar beams (page 2 lines 2-4, antenna unit, transmit/receive, multi-band, chirped pulse).

Regarding claim 18, which depends on claim 16, Ryu discloses that in the SAR,
the first RF feed elements and the second RF feed elements each includes a feed horn, a dipole radiator, or a patch radiator (page 2 line 9, horn).


Claims 5, 10-12, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu and Lalezari, as applied to claims 1-4 and 16 above, and further in view of Fox (U.S. Patent No. 20180335518, hereafter Fox).
Regarding claim 5, which depends on claims 1-4, Ryu and Lalezari do not disclose consideration of pulse repetition frequency selection. In the same field endeavor, synthetic aperture radar, compact polarimetric SAR processing method and program, Fox discloses that in the radar antenna,

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ryu and Lalezari with the teachings of Fox to properly choose PRF in antenna design. Doing so would obtain closest resolution between the two sets of earth view imaging subswaths because the PFRs relates to range ambiguity, as recognized by Fox ([0030]).

Regarding claim 10, which depends on claim 1, Ryu does not explicitly disclose the feed of polarized signals. In the same field endeavor, synthetic aperture radar, compact polarimetric SAR processing method and program, Fox discloses that in the radar antenna,
each first RF feed element of each first array includes a first RF input and a second RF input, and is configured to radiate vertically polarized RF energy and horizontally polarized RF energy when the first RF input and the second RF input are fed with an RF signal, respectively ([0012] lines 18-23, switch between vertically and horizontally polarized signal; [0125] RF).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ryu with the teachings of Fox to feed the horns with vertically and horizontally polarized signals using a switch. Doing so would radiate radio frequency signal in two different polarization patterns so as to obtain high quality earth view imaging with smaller size of antenna, as recognized by Fox ([0112]).

11, which depends on claims 1 and 10, Ryu does not explicitly disclose the feed of polarized signals. In the same field endeavor, synthetic aperture radar, compact polarimetric SAR processing method and program, Fox discloses that in the radar antenna,
each first array ([0068] line 2, antenna) further includes: 
a first divider/combiner to receive an RF signal and divide the RF signal among the first RF inputs of the first RF feed elements of the first array to cause the first array to radiate vertically polarized RF energy (Fig.4 item 434; [0068] lines 7-8); and  26ATTORNEY DOCKET NO. 2813.0002C (GCSD-3051 (H9408)) 
a second divider/combiner to receive an RF signal and divide the RF signal among the second RF inputs of the first RF feed elements of the first array to cause the first array to radiate horizontally polarized RF energy (Fig.4 item 432; [0068] lines 5-6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ryu with the teachings of Fox to feed the horns with vertically and horizontally polarized signals. Doing so would radiate radio frequency signal in two different polarization patterns so as to obtain high quality earth view imaging with smaller size of antenna, as recognized by Fox ([0112]).

Regarding claim 12, which depends on claims 1 and 10, Ryu does not explicitly disclose the feed of polarized signals. In the same field endeavor, synthetic aperture radar, compact polarimetric SAR processing method and program, Fox discloses that in the radar antenna,
each first array ([0068] line 2, antenna) is configured to form, with the reflector, the respective first fixed radar beam as (i) a vertically polarized radar beam when all of the first inputs of the first RF feed elements of the first array are fed with the RF signal, and (ii) a horizontally polarized radar antenna beam when all of the second inputs of the first RF feed elements of the first array are fed with the RF signal (Fig. 4, items 430, 432, 434; [0068] lines 3-8. A person of ordinary skill has good reason within his 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ryu with the teachings of Fox to feed the horns with vertically and horizontally polarized signals. Doing so would radiate radio frequency signal in two different polarization patterns so as to obtain high quality earth view imaging with smaller size of antenna, as recognized by Fox ([0112]).


Regarding claim 19, which depends on claim 16, Ryu and Lalezari do not explicitly disclose the feed of polarized signals. In the same field endeavor, synthetic aperture radar, compact polarimetric SAR processing method and program, Fox discloses that in the SAR,
each RF feed element of each first array and each second array includes a first RF input and a second RF input, and is configured to radiate vertically polarized RF energy and horizontally polarized RF energy when the first RF input and the second RF input are fed with an RF signal, respectively ([0012] lines 18-23, switch between vertically and horizontally polarized signal; [0125] RF).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ryu and Lalezari with the teachings of Fox to feed the horns with vertically and horizontally polarized signals using a switch. Doing so would radiate radio frequency signal in two different polarization patterns so as to obtain high quality earth view imaging with smaller size of antenna, as recognized by Fox ([0112]). 

20, which depends on claim 16, Ryu and Lalezari do not explicitly disclose the feed of polarized signals. In the same field endeavor, synthetic aperture radar, compact polarimetric SAR processing method and program, Fox discloses that in the SAR, 
each first array ([0068] line 2, antenna) is configured to form, with the reflector, the respective first fixed radar beam as (i) a vertically polarized radar beam when all of the first inputs of the RF feed elements of the first array are fed with the RF signal, and (ii) a horizontally polarized radar antenna beam 28ATTORNEY DOCKET NO. 2813.0002C (GCSD-3051 (H9408)) when all of the second inputs of the RF feed elements of the first array are fed with the RF signal (Fig. 4, items 430, 432, 434; [0068] lines 3-8. A person of ordinary skill has good reason within his or her technical grasp to obtain a vertically (or horizontally) polarized radar beam when the all elements in an antenna are fed with vertically (or horizontally) polarized signal. It is likely the claim not of innovation but of ordinary skill.); and 
each second array ([0068] line 2, antenna) is configured to form, with the reflector, the respective second fixed radar beam as (i) a vertically polarized radar beam when all of the first inputs of the RF feed elements of the second array are fed with the RF signal, and (ii) a horizontally polarized radar antenna beam when all of the second inputs of the RF feed elements of the second array are fed with the RF signal (Fig. 4, items 430, 432, 434; [0068] lines 3-8. A person of ordinary skill has good reason within his or her technical grasp to obtain a vertically (or horizontally) polarized radar beam when the all elements in an antenna are fed with vertically (or horizontally) polarized signal. It is likely the claim not of innovation but of ordinary skill.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ryu and Lalezari with the teachings of Fox to feed the horns with vertically and horizontally polarized signals. Doing so would radiate radio frequency signal in two different polarization patterns so as to obtain high quality earth view imaging with smaller size of antenna, as recognized by Fox ([0112]). A person of ordinary skill has good reason within his or her . 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu and Lalezari, as applied to claims 1-3 above, and further in view of MacKey et al. (U.S. Patent No. 6781540, hereafter MacKey).
Regarding claim 6, which depends on claims 1-3, Ryu and Lalezari do not explicitly disclose the relationship among the frequencies used in the multi-bands. In the same field endeavor, radar system having multi-platform, multi-frequency and multi-polarization features and related methods, Mackey discloses that in the radar antenna,
the first frequency channels are non-overlapping and the second frequency channels are non-overlapping (col.3 line 42, stepped frequency).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ryu and Lalezari with the teachings of Mackey to use stepped frequency. Doing so would provide non-overlapped frequencies for multi-band so that avoid issues, such as range ambiguity, cross-correlation artifacts, as recognized by Mackey (col.2 lines 31-35).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu, as applied to claim 1 above, and further in view of He et al. (“A novel space-time coding Alamouti waveform scheme for MIMO-SAR implementation”, IEEE Geoscience and Remote Sensing Letters, vol. 12(2), page 229-233, Feb. 2015, hereafter He).
Regarding claim 13, which depends on claim 1, Ryu does not disclose the steering feature of SAR beam. In the same field of endeavor, He discloses that in the radar antenna,

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ryu with the teachings of He to use non-steerable radar beam in the earth view SAR antenna. Doing so would separate signals at overlapping surfaces because steering beam, achieved by changing phase, brings interference (or distortion), as recognized by He (page 231 lines 3-6, 11-12 from bottom).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          
/VLADIMIR MAGLOIRE/               Supervisory Patent Examiner, Art Unit 3648